                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 MONTEZ BETHEA,                                :            CIVIL ACTION
                                               :
              Petitioner,                      :
                                               :
                     v.                        :            No. 18-cv-5014
                                               :
 BARRY SMITH, ET AL.,                          :
                                               :
              Respondents.                     :
                                               :

                                          ORDER

      AND NOW, this 13th day of May, 2019, upon careful and independent consideration of

the petition for a writ of habeas corpus, available state records, and the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No. 6), it is

hereby ORDERED that:

          1. The Report and Recommendation is ADOPTED and APPROVED;

          2. The petition for a writ of habeas corpus is DISMISSED WITHOUT

             PREJUDICE;

          3. A certificate of appealability SHALL NOT BE ISSUED because the Petitioner

             has neither made a substantial showing of the denial of a constitutional right, nor

             demonstrated that a reasonable jurist would debate the correctness of this ruling

             pursuant to 28 U.S.C. § 2254(c)(2);

          4. Petitioner’s Motion for a Stay (ECF No. 8) is DENIED; and

          5. The Clerk of Court shall mark this case CLOSED for statistical purposes.




                                              1
    BY THE COURT:



    /s/ Mitchell S. Goldberg

    MITCHELL S. GOLDBERG, J.




2
